Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 02/15/2022 has been entered. Claims 17, 20-22, 163, and 167 are canceled.  Claims 1, 5, 7-8, 12-13, 15, 18, 23-25, 33, 36-37, 43, 45, 50-51, 83, 89, 117, 122, 129, 132, and 160-612, 164-166, and 168-169 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
The rejections of claims 17, 20-22, 163, and 167 set forth in the previous office action are made moot by cancellation of the claims. 

The rejection of claims 1, 5, 7-8, 12-13, 17-18, 20-25, 33, 36-37, 43, 45, 117, 122, 129, 132, 162-164, and 167 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2014/089169 A2 (June 12, 2014) is withdrawn in view of amended claims. 

The rejection of claims 1, 5, 7-8, 12, 17-18, 20-25, 33, 117, 122, 129, and 132 under 35 U.S.C. 102 (a)(1) as being anticipated by Khan et al. (Journal of Virology, 7167-7179, 2008) is withdrawn in view of amended claims.

The rejection of claims 8 and 18 under 35 U.S.C. 112(b) is withdrawn in view of amended claims and Applicant’s argument.


Information Disclosure Statement
The information disclosure statement filed on 02/15/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication.

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1, 5, 7-8, 12-13, 15, 18, 23-25, 33, 36-37, 43, 45, 50-51, 83, 89, 117, 122, 129, 132, and 160-612, 164-166, and 168-169 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The basis for the rejection is set forth in the office action mailed on 11/15/2021. 

Applicant argues that 
Applicant argues that claim 1 recites a substitution at position 104 and that the data provided in this application show that substitutions at position 104 are associated with increased binding to TIGIT. Applicant argues that numerous variants comprising a 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons set forth in the previous office action mailed on 11/15/2021. In particular, claim 1 recites a limitation, “wherein the variant CD 155 polypeptide comprises an amino acid substitution in an unmodified CD155 corresponding to position 104 with reference to positions set forth in SEQ ID NO:47.”  Claim 1 also recites a limitation, “wherein the unmodified CD155 comprises (i) a sequence of amino acids set forth in SEQ ID NO:47, or (ii) a portion of the sequence of (i) comprising the IgV domain”. However, claims 1 does not define the amino acid sequence of the extracellular domain of CD155 or the IgV domain, and thus does not define the amino acid sequence of variant CD155 polypeptide. The limited number of variants comprising a substitution at position 104 with increased affinity to TIGIT is insufficient to support the broad genus of variant CD155 polypeptides.

For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function 

Conclusion
No claims are allowed.

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
February 21, 2022